PER CURIAM.
We set aside the award to appellees of $437.00 for costs of air travel for counsel to attend depositions. Without authorization by contract or statute, taxable costs do not include personal expenses of counsel in obtaining depositions for trial. Professional Computer Management, Inc. v. Tampa Wholesale Liquor Co., Inc., 374 So.2d 626 (Fla. 2d DCA 1979); Aetna Life Insurance Co. v. Sievert, 361 So.2d 747 (Fla. 1st DCA 1978). The award to appellees of costs below is hereby reduced to $1,945.43. The judgment below is AFFIRMED as to all other issues.
SCHEB, C. J., HOBSON and RYDER, JJ., concur.